11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


David Meisell et al.,                         * From the 161st District Court
                                                of Ector County
                                                Trial Court No. B-16-12-1180-CV.

Vs. No. 11-17-00186-CV                        * October 18, 2018

Ector County Hospital District et al.,        * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                 Willson, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                (Willson, J., not participating)

      This court has considered Appellants’ unopposed motion to dismiss this
appeal and concludes that the motion should be granted.            Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against the party incurring same.